Name: Commission Regulation (EU) NoÃ 976/2012 of 23Ã October 2012 amending Regulation (EU) NoÃ 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 24.10.2012 EN Official Journal of the European Union L 294/3 COMMISSION REGULATION (EU) No 976/2012 of 23 October 2012 amending Regulation (EU) No 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1) and (2) thereof, Whereas: (1) Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (2) establishes that the fishing quota for mackerel (Scomber scombrus) in zone VIIIc, IX and X, Union waters of CECAF 34.1.1, (hereinafter, mackerel fishing quota) allocated to Spain in the year 2011 is to be reduced by 4 500 tonnes. (2) Regulation (EU) No 165/2011 also provides that the mackerel fishing quota that may be allocated to Spain in the years 2012 to 2015 and, where appropriate, in subsequent years is to be reduced by, respectively, 5 500 tonnes in 2012, 9 748 tonnes in 2013 and 9 747 tonnes in 2014 and 2015 and, where appropriate, in subsequent years. (3) On 21 December 2011, the Spanish authorities informed the Commission that their mackerel fishing quota for the year 2011 had not been fully used and requested the Commission to take the unutilised tonnage into account for the purpose of paying back the mackerel overfishing in 2010, as operated by Regulation (EU) No 165/2011. The unutilised quantity amounts to 5 755 tonnes. (4) Spain, on the other hand, had requested, pursuant to Article 4(2) of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (3) that, within the limits indicated in that Regulation, part of their mackerel fishing quota for 2011 be withheld and transferred to the following year. (5) Commission Implementing Regulation (EU) No 319/2012 of 13 April 2012 adding to the 2012 fishing quotas certain quantities withheld in the year 2011 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 (4) transferred 2 511 tonnes of Spains 2011 unutilised mackerel fishing quota to the year 2012. Hence, the remaining 2011 unutilised tonnage amounts to 3 244. (6) The amount of 3 244 tonnes should be used to reschedule the deductions foreseen in Regulation (EU) No 165/2011. This quantity should be added to the 2011 deduction amount, which totalizes 7 744, and simultaneously subtracted from the deduction amount of subsequent years. (7) Spain requested that the unutilised tonnage be subtracted from the 2013 and 2014 deduction amounts. This is compatible with the rationale expressed in recital 7 of Regulation (EU) No 165/2011. Regulation (EU) No 165/2011 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 165/2011 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 48, 23.2.2011, p. 11. (3) OJ L 115, 9.5.1996, p. 3. (4) OJ L 104, 14.4.2012, p. 2. ANNEX ANNEX Stock Initial quota 2010 (1) Adapted quota 2010 Established catches 2010 Difference quota-catches (overfishing) Multiplying factor of Article 105(2) of Regulation (EC) No 1224/2009 (overfishing (1) 2) Deduction 2011 Deduction 2012 Deduction 2013 Deduction 2014 Deduction 2015 and, where appropriate, for subsequent years MAC/8C3411 27 919 24 604 44 225 19 621 (79,7 % of 2010 quota) 39 242 7 744 5 500 8 126 8 125 9 747 (1) Regulation (EU) No 53/2010.